Civil action to recover damages for personal injuries resulting from an automobile-truck collision in which the defendant copartnership alleges a counterclaim against plaintiff and a cross action against defendant McDowell Furniture Company for property damages sustained as a result of the said collision. (See Smith v. Furniture Co., 220 N.C. 155.)
The court, on motions made at the conclusion of the evidence, entered judgment of nonsuit both as against plaintiff and as against defendant copartnership on its counterclaim and cross action. Plaintiff and defendant copartnership excepted and appealed.
One member of the Court, Schenck, J., not sitting, and the remaining six being evenly divided in opinion, the judgment of the Superior Court is affirmed in accord with the usual practice in such *Page 537 
cases, and stands as the decision in this case without becoming a precedent. Howard v. Coach Co., 216 N.C. 799, 4 S.E.2d 449; Paffordv. Construction Co., 218 N.C. 782, 11 S.E.2d 548.
Affirmed.